Title: To Thomas Jefferson from John Nimmo, 10 June 1808
From: Nimmo, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Cincinnati, June 10th. 1808.
                  
                  By a Lre. I received from John Smith from Washington, dated 25th. April, he informed me that certain depositions had been read before the senate, of a most malignant nature, and tending to exhibit me in a ridiculous point of view. Mr. Smith said he had employed a young man to make out copies, and should bring them on with him for my perusal; but as he arrived without them, and proceeding posts have disappointed his expectations of receiving them, I earnestly entreat you, Sir, to have the goodness of direct copies to be furnished me. By the confession of a person to whom these depositions were exhibited, I understand all the parties had mutually pledged each other to inviolable secrecy. It appears to me, therefore that I cannot obtain these papers otherwise than by an application to you.
                  These depositions were taken before Wm. McFarland, as an associate judge, about the very date the legislature of this state refused to confirm his appointment to that office by the governor, believing him to be a conspirator against his country. My Lre. to Dr. Woods, a member of the Senate, exposing the duplicity of McFarland’s conduct, in his attempts to exculpate himself, contributes in some degree to his being deprived of his office of judge. The circumstance of taking the depositions before this conspirator as a judge, formed a part of the little acts resorted to by Daniel Symmes and Elias Glover on this occasion.
                  I have been informed of some of the names signed to these depositions. One is the brother in law of Daniel Symmes—another has lived for years in his family—a third has been his companion at the billiard and card tables, and the associate, with others of his midnight bachanalian orgies. Shall I state that the first and last are low, illiterate Irishmen; that they have both long nourished the most inveterate animosity against me; both have acted with infidelity to their creditors—which I would explain, if I did not fear to occupy too much of your valuable time. Another person named to me as a deponent, was proved, about a year ago, to be a thief; and I was accessory to bringing on a conviction.
                  These are the men who, to serve Symmes and Glover (his intended brother in law) have given depositions against me. And they have been able to state that, on a certain occasion, I had the courage and patriotism to oppose a call for the tune of “God save the King,” made at a theatre opened in a stable in this place, at which were present the officers of the general government, and many others. Some defended the propriety of having the tune played, but not one except myself, raised his voice in opposition. Next day I was attacked on the race ground by two men on foot, each twice my strength, and surrounded by others on horseback, having no weapon about me for defence, struck several blows with a whip, and afterwards knocked down into a fire, and had my cloths burned thro’ in three places.
                  I had been guilty of the crime of exposing to public indignation, a man who had been sheriff for seven years; who had, as collector of taxes, been deficient in his payment many thousand dollars; who also had not been punctual in his payments as sheriff, and whose moral character was infamous. I had further been guilty generally of supporting and advocating the republican cause, and this moment was seized as favourable to an endeavour to cover me with a factitious infamy, so as to break my spirit and destroy my future usefullness in this country. A statement of all these transactions appeared immediately in Liberty Hall, with my signature, which no one ever contradicted. No one entered more warmly into my interest on this occasion than John Cleves Symmes, who has uniformly honoured me by his friendship, and generally visits my family when in town. Daniel Symmes with his family have also been guests in my house since these events; and a day or two before they happened this same Daniel Symmes, dined in my family with judges Sprigg and Huntingdon, John Cleves Symmes and another gentleman. I state these circumstances to shew the footing I stood on with Daniel Symmes before and after these transactions, in which I was truly a devoted victim. From the character of the principal actor in this scene, and the nature of the attack, I was completely cut off from honourable reparation.
                  As I apprehend a public vindication of my character against these deponents and Daniel Symmes may be necessary, I shall forbear, at this time, from touching at the grounds of his wretched malignity against me. I shall be able to prove that he is not a republican, and that the whole of his political existence here has been that of a cunning, intriguing office-hunter. 
                  With the most profound respect, I am, Sir, Your most Obedient hble Servant
                  
                     John Nimmo.
                  
               